The opinion of the court was delivered by
Pettit, President.—
There is nothing in the “ act relating to insolvent debtors,” which affects the mode of entering judgment. The order of the court granting relief, is to have full effect given to it, when legally brought into the view of the court from which process issues. The assertion in the defendant’s affidavit is but a notice to the plaintiff, in regard to which the plaintiff would not be permitted to join issue. If, after obtaining judgment in the usual form, the plaintiff causes the defendant to be arrested by virtue of a capias ad satisficiendum, he encounters the risk of having the order, conferring upon the defendant the benefit of the insolvent law, brought into judicial view, and immediately made efficacious. If, however, he is satisfied of the truth of the defendant’s suggestion, he will refrain from the effort to use a writ, the operation of which can be so promptly checked.
Rule discharged.